      Case 2:19-cv-05793-MTL Document 66 Filed 09/01/21 Page 1 of 19



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Kent A Murar,                                    No. CV-19-05793-PHX-MTL
10                  Plaintiff,                         ORDER
11    v.
12    AutoNation Incorporated, et al.,
13                  Defendants.
14
15          Before the Court are Defendants AutoNation Inc.’s (“AutoNation”) and AN Motors
16   of Scottsdale, LLC’s (“AFS”) (collectively “Defendants”) Motion for Summary Judgment
17   (Doc. 58). The Court rules as follows.
18   I.     BACKGROUND
19          AutoNation, through its wholly owned subsidiaries, is the largest automotive retailer
20   in the United States. (Doc. 58‒2 at 3.) AFS is one of those subsidiaries, located in
21   Scottsdale, Arizona. (Id. at 28.)
22          In early 2018, Plaintiff Kent Murar was working as the general manager of an
23   AutoNation dealership in Austin, Texas. (Docs. 58‒2 at 33‒34; 61 at 2.) Murar inquired
24   about transferring from Austin to Phoenix. (Docs. 58‒2 at 131; 61 at 2.) He met with
25   Matthew Brown to discuss opportunities available in the Phoenix area. (Doc. 61 at 2.)
26   Brown is the Arizona market president of AutoNation Western Region (“AWR”), which is
27   another subsidiary of AutoNation. (Doc. 58‒2 at 126‒127.) Brown told Murar about
28   several dealerships he could potentially run in the Phoenix area, including AFS. (Doc. 61‒
      Case 2:19-cv-05793-MTL Document 66 Filed 09/01/21 Page 2 of 19



 1   2 at 5.) Brown informed Murar that AFS’s sales were underperforming but suggested that
 2   if Murar could turn it around, AFS would be a good opportunity for him to match the
 3   income he was making in Austin. (Docs. 58‒2 at 133; 61 at 2.) Shortly thereafter, Murar
 4   interviewed with Brown and Steve Kwak, the president of AWR. (Doc. 61 at 2‒3.)
 5          Murar began working as the general manager of AFS on February 3, 2018. (Docs.
 6   58 at 3; 61 at 3.) From February to May 2018, AFS’s performance was doing well. (Docs.
 7   58 at 3; 58‒2 at 118.) But the dealership’s performance began to decline sometime in June
 8   2018. (Docs. 58 at 3; 58‒2 at 119‒121.) Brown and Murar discussed the dealership’s
 9   declining performance that same month. (Doc. 58‒2 at 119‒120.) AFS’s performance
10   continued to struggle through September 2018. (Docs. 58 at 3; 58‒2 at 121; 61 at 6.)
11          On September 3, 2018, Murar sent Brown an email with a “comprehensive list of
12   issues” he had learned of at AFS. (Doc. 58‒4 at 2; 61 at 5.) Among other things, Murar
13   complained that some employees were engaging in “fraudulent deals and forging
14   signatures.” (Doc. 58‒4 at 2.) He complained about one employee writing fake and
15   “fraudulent” repair orders, whereby customers would pay for parts and repairs that were
16   not installed or performed. (Id. at 3.) Murar also complained of other business practices,
17   which he believed violated “compliance rules” and were “ethically and morally wrong.”
18   (Id. at 2, 4.) Murar told Brown that if the compliance issues were not addressed, he wanted
19   a release, severance package, non-disclosure agreement, and for Defendants to cancel his
20   non-compete agreement. (Id. at 5.)
21          The same day, Brown sent Murar a response email. (Id. at 7.) Brown acknowledged
22   that several compliance issues had been discovered since Murar started working at AFS.
23   (Id.) Brown stated that he had instructed his market team to support Murar in putting proper
24   processes and safeguards in place to address the compliance issues. (Id.) But Brown
25   explained that even with these efforts, AFS’s performance continued to struggle. (Id.)
26          On September 9, 2018, Murar forwarded Brown an email from a customer who
27   complained of misleading sales tactics by an employee in the finance department. (Doc.
28   61‒6 at 12‒13.) The customer specifically complained of paying for products and services


                                                -2-
      Case 2:19-cv-05793-MTL Document 66 Filed 09/01/21 Page 3 of 19



 1   he had not signed up for. (Id.) Murar told Brown this was one of the issues he had referred
 2   to in his September 3, 2018 email. (Id.) Similarly, on September 19, 2018, Murar forwarded
 3   Brown an email from a customer who complained that an employee had forged her
 4   signature on a contract to change the name of the bank who financed her loan. (Id. at 18‒
 5   19.)
 6          On September 20, 2018, Murar met with Brown and Kwak to discuss the issues
 7   Murar had detailed in his September 3, 2018 email. (Docs. 58 at 7; 61 at 5.) Murar told
 8   Brown and Kwak that they had lied to him about the issues at AFS. (Doc. 61‒2 at 22‒23.)
 9   During the meeting, Kawk picked up the phone and requested the audit team to conduct an
10   audit of AFS. (Docs. 58 at 7; 61‒2 at 22.)
11          A week later, on September 27, 2018, Brown and Murar met to discuss the
12   dealership’s performance. (Docs. 58 at 3; 61 at 6.) Brown sent Murar an email the following
13   day. (Doc. 58‒4 at 22.) In the email, Brown stated that they needed to take immediate steps
14   to improve AFS’s performance. (Id.) Brown further explained that the fourth quarter of
15   2018 was critical for Murar to remain at AFS. (Id.) The email laid out 12 performance
16   targets. (Id.) Brown explained that Murar needed to meet a majority of these targets on a
17   monthly basis to retain his position. (Id.) Murar testified that he believed these targets were
18   achievable (Doc. 58‒2 at 116‒118.)
19          On September 28, 2018, AFS’s controller sent Brown and Murar an email raising
20   concerns about the purchase of a vehicle by Brown’s brother. (Doc. 58‒4 at 20.) Murar
21   discovered that a trade-in vehicle contemplated by the purchase agreement was never
22   delivered to AFS. (Doc. 58 at 6; 61 at 7.) Murar believed this was an attempt to avoid
23   paying sales tax on the purchased vehicle by offsetting the purchase price with the value
24   of the trade-in that never arrived at the dealership. (Doc. 58‒2 at 40‒41.) After receiving
25   the controller’s email, Murar called Brown and told him “there was an issue with the deal”
26   and suggested that he look into it because it involved his family. (Id. at 46.) Murar also
27   asked Brown if there was anything he could do to help. (Id. at 48.) Brown responded that
28   he would take care of it. (Id. at 48‒49.)


                                                  -3-
      Case 2:19-cv-05793-MTL Document 66 Filed 09/01/21 Page 4 of 19



 1          Later, on October 24, 2018, Murar informed Brown that an employee had created a
 2   false bill of lading to help a customer avoid paying applicable sales taxes. (Doc. 58 at 7.)
 3   A bill of lading is a document evidencing that a purchased vehicle will be shipped out of
 4   state and, thus, used to legally waive the tax that would otherwise be paid on the purchase.
 5   (Doc. 58‒2 at 52.) Murar testified that he saw a customer drive off in a purchased vehicle.
 6   (Id. at 53.) He later discovered, however, that an employee had waived the customer’s sales
 7   taxes with a bill of lading. (Id. at 53.) When Murar confronted the employee, the employee
 8   confessed that he waived the taxes with a false bill of lading. (Id. at 56.)
 9          While these events were taking place, the dealership’s performance continued to
10   decline. (Docs. 58 at 4; 58‒4 at 25.) Instead of improving, AFS’s performance in October
11   was worse under seven of the 12 targets than it had been in September. (Doc. 58‒4 at 25.)
12   Brown terminated Murar on October 25, 2018. (Id. at 36.) AFS ultimately failed to meet
13   11 of the 12 targets for October 2018. (Id. at 25.)
14          Murar initiated this lawsuit against Defendants on October 9, 2019, alleging
15   wrongful termination under the Arizona Employment Protection Act (“AEPA”). (Doc. 1‒
16   2 at 2‒13.) He also claimed Defendants breached the implied covenant of good faith and
17   fair dealing by failing to inform him of compliance issues prior to making him an offer,
18   failing to address his reports of unlawful activity, and firing him in retaliation for refusing
19   to engage in and reporting unlawful conduct. (Id. at 11‒12.) Murar sued both AutoNation
20   and AFS alleging that they act and operate as a single entity. (Id. at 3.)
21   II.    LEGAL STANDARD
22          Summary judgment is appropriate if the evidence, viewed in the light most favorable
23   to the nonmoving party, demonstrates “that there is no genuine dispute as to any material
24   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A
25   genuine issue of material fact exists if “the evidence is such that a reasonable jury could
26   return a verdict for the nonmoving party,” and material facts are those “that might affect
27   the outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc., 477
28   U.S. 242, 248 (1986). At the summary judgment stage, “[t]he evidence of the non-movant


                                                  -4-
      Case 2:19-cv-05793-MTL Document 66 Filed 09/01/21 Page 5 of 19



 1   is to be believed, and all justifiable inferences are to be drawn in [its] favor.” Id. at 255;
 2   see also Jesinger v. Nev. Fed. Credit Union, 24 F.3d 1127, 1131 (9th Cir. 1994) (“The
 3   court must not weigh the evidence or determine the truth of the matters asserted but only
 4   determine whether there is a genuine issue for trial.”).
 5          “[A] party seeking summary judgment always bears the initial responsibility of
 6   informing the district court of the basis for its motion, and identifying those portions of
 7   [the record] which it believes demonstrate the absence of a genuine issue of material fact.”
 8   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A party opposing summary judgment
 9   must “cit[e] to particular parts of materials in the record” establishing a genuine dispute or
10   “show[] that the materials cited do not establish the absence of . . . a genuine dispute.” Fed.
11   R. Civ. P. 56(c)(1). This Court has no independent duty “to scour the record in search of a
12   genuine issue of triable fact.” Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996) (internal
13   quotations omitted).
14   III.   DISCUSSION
15          A.     Breach of the Implied Duty of Good Faith and Fair Dealing
16          In Arizona, “[t]he employment relationship is contractual in nature.” A.R.S. § 23-
17   1501(A)(1). There is an implied covenant of good faith and fair dealing in employment
18   contracts. Wagenseller v. Scottsdale Mem’l Hosp., 147 Ariz. 370, 385 (1985), superseded
19   in part by A.R.S. § 23–1501. Nevertheless, the AEPA “sets out the limited circumstances
20   in which an employee can bring a wrongful termination action in Arizona.” Harper v. State,
21   241 Ariz. 402, 404 (App. 2016). A wrongful termination claim based on the breach of an
22   employment contract is generally only available if there is a written contract “setting
23   forth . . . a specified duration of time or otherwise expressly restricting the right of either
24   party to terminate the employment relationship.” A.R.S. § 23-1501(A)(2); see also Taylor
25   v. Graham Cty. Chamber of Com., 201 Ariz. 184, 193 (App. 2001). Thus, the implied
26   covenant of good faith and fair dealing only applies in the employment context where there
27   is a written contract evidencing that the employment is not at-will. See A.R.S. § 23-
28   1501(A)(2); see also Thorp v. Home Health Agency-Arizona, Inc., 941 F. Supp. 2d 1138,


                                                  -5-
         Case 2:19-cv-05793-MTL Document 66 Filed 09/01/21 Page 6 of 19



 1   1143 (D. Ariz. 2013) (dismissing claim for breach of the covenant of good faith and fair
 2   dealing where there was no written employment contract).
 3           Murar does not allege that there was a written employment contract stating that his
 4   employment was for a specified duration of time or otherwise restricting the right of either
 5   party to terminate his employment. To the contrary, both the Compensation Plan and
 6   Associate handbook Murar received when he was hired expressly state that his employment
 7   was at-will. (Docs. 58‒2 at 157; 61‒4 at 10.) Murar’s claim is, therefore, precluded by the
 8   express language of the AEPA.1
 9           The outcome would be the same even if such a claim were not statutorily precluded.
10   The covenant of good faith and fair dealing “requires that neither party do anything that
11   will injure the right of the other to receive the benefits of their agreement.” Wagenseller,
12   147 Ariz. at 383. “Therefore, it protects an employee only to the extent that the employer
13   denied the terminated employee benefits agreed to in the employment contract.” White v.
14   AKDHC, LLC, 664 F. Supp. 2d 1054, 1065 (D. Ariz. 2009). “In the case of an employment-
15   at-will contract, it may be said that the parties have agreed, for example, that the employee
16   will do the work required by the employer and that the employer will provide the necessary
17   working conditions and pay the employee for work done.” Wagenseller, 147 Ariz. at 385.
18           At the outset, Murar does not expressly identify a contract from which any potential
19   benefits can be determined. The only document referenced in his Complaint is the
20   AutoNation Associate Handbook. (Doc. 1‒2 ¶¶ 19‒21.) Murar first alleges that the
21   Defendants breached their duty of good faith and fair dealing by not informing him of the
22   compliance issues at AFS prior to making him an offer. (Id. ¶ 58.) As Defendants correctly
23
     1
       It is true that the AEPA does not “preclude wrongfully terminated employees from
24   pursuing collateral common law tort claims related to discharge from employment,
     including intentional infliction of emotional distress, negligent infliction of emotional
25   distress, interference with contractual relations, or defamation.” Cronin v. Sheldon, 195
     Ariz. 531, 541 (1999) (internal citations omitted). It is also true that “[i]n certain
26   circumstances, breach of contract, including breach of the covenant of good faith and fair
     dealing, may provide the basis for a tort claim.” Wagenseller, 147 Ariz. at 383 (1985). But
27   in the employment context, a claim for breach of the implied covenant of good faith and
     fair dealing is contractual in nature. Id.; see also Nelson v. Phoenix Resort Corp., 181 Ariz.
28   188, 198 (App. 1994). Accordingly, Murar’s claim is governed by the AEPA, not common
     law relating to torts.

                                                 -6-
      Case 2:19-cv-05793-MTL Document 66 Filed 09/01/21 Page 7 of 19



 1   point out, however, at the time they offered Murar the position, there was no employment
 2   contract or relationship between the parties. (Doc. 58 at 10.) In other words, there was no
 3   implied covenant for Defendants to breach at such time. Moreover, even if such
 4   employment relationship had existed at the time, Murar has not offered any evidence that
 5   being informed of compliance issues was a benefit of his employment contract.
 6          Murar also contends that Defendants failed to address his reports of unlawful
 7   activity. (Doc. 1‒2 ¶ 58.) The Associate Handbook required Murar to promptly report
 8   known or suspected violations of law. (Doc. 61‒4 at 11‒12.) The Associate Handbook did
 9   not require Defendants to address those reports and, even assuming it did, such requirement
10   would benefit Defendants, not Murar.
11          Finally, Murar argues Defendants breached the covenant of good faith and fair
12   dealing by firing him in retaliation for reporting and refusing to engage in unlawful
13   conduct. (Doc. 1‒2 ¶ 58.) “In the context of a pure at-will employment contract with no
14   agreed-to benefits and no promise of continued employment or tenure, a termination
15   without cause does not breach the implied covenant of good faith and fair dealing.” White,
16   664 F. Supp. 2d at 1065; see also Wagenseller, 147 Ariz. at 385 (“What cannot be said is
17   that one of the agreed benefits to the at-will employee is a guarantee of continued
18   employment or tenure.”). Thus, Murar’s termination, by itself, did not breach the covenant.
19   To the extent Murar is claiming retaliation for reporting and refusing to engage in unlawful
20   conduct, he would have to bring a claim under the relevant provisions of the AEPA, not a
21   common law claim for the breach of the implied covenant of good faith and fair dealing.
22   See A.R.S. § 23-1501(A)(3)(c) (providing an employee has a claim against his employer if
23   terminated for refusing to commit an act that would violate Arizona law or for properly
24   disclosing violations of Arizona law). The Court, therefore, finds that there is no genuine
25   issue of material fact and Defendants are entitled to summary judgment as to Murar’s claim
26   for breach of the implied covenant of good faith and fair dealing.
27          B.     Arizona Employment Protection Act
28          The burden-shifting analysis established by the United States Supreme Court in


                                                -7-
         Case 2:19-cv-05793-MTL Document 66 Filed 09/01/21 Page 8 of 19



 1   McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), applies to AEPA retaliation
 2   claims at the summary judgment stage. Whitmire v. Wal-Mart Stores Inc., 359 F. Supp. 3d
 3   761, 800 n.29 (D. Ariz. 2019) (citing Czarny v. Hyatt Residential Mktg. Corp., No. 1 CA-
 4   CV 16-0577, 2018 WL 1190051, at *2 (Ariz. Ct. App. Mar. 8, 2018) (mem. decision)); see
 5   also Baron v. HonorHealth, No. 1 CA-CV 19-0391, 2020 WL 5638539, at *2 (Ariz. Ct.
 6   App. Sept. 22, 2020) (mem. decision).2 Under this framework, an employee has the initial
 7   burden of establishing a prima facie case of retaliation. Baron, 2020 WL 5638539, at *2.
 8   If the employee establishes a prima facie case, the burden shifts to the employer to
 9   articulate a legitimate nonretaliatory reason for termination. Id. If the employer articulates
10   such a reason, the plaintiff has the burden of showing the employer’s alleged reason is
11   pretextual. Id.
12                 1.     Prima Facie Case
13           To establish a prima facie case of retaliation under the AEPA, an employee must
14   show: (1) the employee engaged in a protected activity; (2) the employee was terminated;
15   and (3) that there is a causal link between the protected activity and the termination.
16   Whitmire, 359 F. Supp. 3d at 796.
17                        a.     Protected Activity
18           Whether the employee engaged in protected activity depends on the relevant
19   provision of the AEPA under which an employee is bringing a claim. See Whitmire, 359
20   F. Supp. 3d at 797; Baron, 2020 WL 5638539, at *2. Murar first alleges that Defendants
21   terminated him in retaliation for refusing to engage in or endorse activities that would
22   violate Arizona law. (Doc. 1‒2 at 11.) It is unlawful for an employer to terminate an
23   employee in retaliation for refusing “to commit an act or omission that would violate the
24   Constitution of Arizona or the statutes of this state.” A.R.S. § 23-1501(A)(3)(c)(i).
25   Defendants argue they did not ask Murar to violate Arizona law. (Doc. 58 at 15‒16.)
26
     2
       The Court recognizes that Czarny and Baron are unpublished memorandum decisions and
27   are, thus, not precedential. Ariz. Sup. Ct. R. 111(c). However, these memorandum
     decisions may be cited for persuasive value, as they are here, because they were “issued on
28   or after January 1, 2015; no opinion adequately addresses the issue before the court; and
     the citation is not to a depublished opinion or a depublished portion of an opinion.” Id.

                                                 -8-
         Case 2:19-cv-05793-MTL Document 66 Filed 09/01/21 Page 9 of 19



 1   Indeed, Murar did not identify an act or omission that Defendants asked him to do that
 2   would have violated Arizona law. Although Murar alleges that as the general manager, he
 3   felt personally responsible for the dealerships customers and did not want to perpetuate the
 4   fraudulent schemes taking place (Doc. 1‒2 at 9), he did not allege or present any evidence
 5   that Defendants asked him to commit fraud himself. Because Murar could not have refused
 6   to do something he was never asked to do, he did not engage in protected activity for
 7   purposes of A.R.S. § 23-1501(A)(3)(c)(i).
 8           Murar also alleged Defendants terminated him in retaliation for reporting activities
 9   that he reasonably believed violated Arizona law. (Id. at 11.) It is unlawful for an employer
10   to terminate an employee in retaliation for
11                  The disclosure by the employee in a reasonable manner that the
                    employee has information or a reasonable belief that the
12
                    employer, or an employee of the employer, has violated, is
13                  violating or will violate the Constitution of Arizona or the
                    statutes of this state to either the employer or a representative
14                  of the employer who the employee reasonably believes is in a
15                  managerial or supervisory position and has the authority to
                    investigate the information provided by the employee and to
16                  take action to prevent further violations . . . .
17
     A.R.S. § 23-1501(A)(3)(c)(ii). “Under the [A]EPA, it is not necessary that an actual
18
     violation of a statute occur.” Harper, 241 Ariz. at 404. Murar asserts he reported violations
19
     of Arizona law, including tax evasion (A.R.S. §§ 42-1125, 42-5061, and 42-1127), forgery
20
     (A.R.S. § 13-2002), consumer fraud (A.R.S. § 44-1521), and criminal fraud (A.R.S. § 13-
21
     2310).3 The Court will assess these statutes in turn.
22
23
     3
       An employee bringing a claim under the whistleblower provision of the AEPA must
24   identify the Arizona statutes that the employer violated in the complaint. Painter v. Katerra
     Inc., No. CV-21-00308-PHX-SRB, 2021 WL 2589736, at *4 (D. Ariz. Apr. 5, 2021)
25   (“Indeed, it would be impossible for even an inference to be made that Plaintiff’s belief
     was ‘reasonable’ unless the particular statute or constitutional provision is identified by
26   Plaintiff in his pleading.”); See also Drottz v. Park Electrochemical Corp., No. CV 11-
     1596-PHX-JAT, 2013 WL 6157858, at *16 (D. Ariz. Nov. 25, 2013) (“By the plain terms
27   of the AEPA, a plaintiff must point to a predicate Arizona constitutional provision or
     statute.”). Because Murar only identified the Arizona statutes relating to tax evasion,
28   forgery, consumer fraud, and criminal fraud, these are the only alleged violations the Court
     will consider.

                                                   -9-
     Case 2:19-cv-05793-MTL Document 66 Filed 09/01/21 Page 10 of 19



 1                              i.        Tax Evasion
 2          Murar contends he disclosed potential violations of Arizona tax law to Brown. (Doc.
 3   61 at 12.) Sales taxes are imposed on persons engaged in a taxable business in Arizona.
 4   A.R.S. § 42-5008; Ariz. Admin. Code R15-5-2002(A). A vendor may pass the economic
 5   burden of the sales tax on to the customer. Ariz. Admin. Code R15-5-2210(A). The vendor
 6   must remit all sales taxes collected to the Arizona Department of Revenue and other
 7   applicable taxing jurisdictions. Ariz. Admin. Code R15-5-2210(B). But “[t]he vendor shall
 8   be liable for the tax, regardless of whether or not the vendor passes on the economic burden
 9   of the tax to the customer.” Ariz. Admin. Code R15-5-2002(A). A person who fails to
10   truthfully account for and pay sales taxes or willfully attempts in any manner to evade or
11   defeat the taxes or their payment is liable for the amount not collected or accounted for.
12   A.R.S. § 42-1125(N). Moreover, there are criminal penalties for knowingly making a false
13   or fraudulent statement or representation or using a false writing or document knowing it
14   to contain false statements with intent that the Department rely on it in determining tax
15   liability. A.R.S. § 42-1127(B)(4).
16          Here, Murar learned of an issue related to a vehicle purchase by Brown’s brother,
17   whereby a trade-in vehicle contemplated by the purchase agreement was never delivered
18   to AFS. (Doc. 61 at 7.) Murar believed this deal was an attempt to avoid paying sales tax
19   on the purchased vehicle by offsetting the purchase price with the value of the trade-in that
20   never arrived. (Doc. 58‒2 at 40‒41.) Another employee initially sent an email to both
21   Murar and Brown raising concerns over the deal. (Doc. 58‒4 at 20.) Following this email,
22   Murar called Brown and told him “there was an issue with the deal” and suggested that he
23   look into it because it involved his family. (Doc. 58‒2 at 46.) Murar also asked Brown if
24   there was anything he could do to help. (Id. at 48.) Although an employee is not required
25   to specify which Arizona statute is being violated at the time of the disclosure, he must
26   actually disclose belief of a violation. Secord v. Marketo Inc., No. CV-18-03142-PHX-
27   GMS, 2020 WL 1033165, at *2 (D. Ariz. Mar. 3, 2020). It is not enough for an employee
28   to report general concerns over the employer’s actions. See id. Instead, an employee must


                                                - 10 -
     Case 2:19-cv-05793-MTL Document 66 Filed 09/01/21 Page 11 of 19



 1   call out the action’s illegality. Id. As Defendants point out, Murar did not raise concerns
 2   about the deal’s illegality. (Doc. 58 at 15.) Indeed, Murar did not even specify that he
 3   believed there was a tax issue or further elaborate on what the perceived issue was. (Id. at
 4   6.) Accordingly, Murar has not shown he engaged in protected activity by telling Brown
 5   there was an issue with the purchase involving his brother.
 6          Murar also informed Brown that an employee had provided a falsified bill of lading
 7   to help a customer avoid paying applicable sales taxes. (Id. at 7.) Sales taxes do not apply
 8   to “[s]ales of motor vehicles to nonresidents of this state for use outside this state if the
 9   motor vehicle dealer ships or delivers the motor vehicle to a destination out of this state.”
10   A.R.S. § 42-5061(A)(14). A bill of lading is a document evidencing that a purchased
11   vehicle will be shipped out of state and, thus, used to waive the tax that would otherwise
12   be paid on the purchase. (Doc. 58‒2 at 52.) Murar testified he saw a customer drive off in
13   a purchased vehicle but later learned that an employee had waived the customer’s taxes
14   with a bill of lading. (Id. at 53.) When Murar confronted the employee, the employee
15   confessed that he waived the taxes with a false bill of lading. (Id. at 56.) Murar reported
16   this incident to Brown. (Id.) Viewing these facts in the light most favorable to Murar, a
17   reasonably jury could find that he engaged in protected activity by reporting the alleged
18   waiver of taxes with falsified bill of lading.
19                              ii.      Forgery
20          Murar next contends he disclosed instances of forgery that violate A.R.S. § 13-2002.
21   (Doc. 61 at 12.) A person commits forgery if he falsely makes, completes, or alters a written
22   instrument with intent to defraud. A.R.S. § 13-2002(A)(1). In the September 3, 2018 email
23   to Brown, Murar explained he had discovered an employee had made “fake” and
24   “fraudulent” repair orders, whereby customers would pay for repairs that were not
25   performed. (Doc. 61‒6 at 3.) In another email, Murar also informed Brown that a customer
26   had complained that an employee forged her signature on a finance agreement. (Id. at 18‒
27   19.) Viewing these facts in the light most favorable to Murar, a reasonably jury could find
28   that he engaged in protected activity by reporting the alleged fake repair orders and


                                                 - 11 -
     Case 2:19-cv-05793-MTL Document 66 Filed 09/01/21 Page 12 of 19



 1   allegedly forged signature.
 2                             iii.          Consumer Fraud
 3            Murar contends he disclosed instances of consumer fraud that violate A.R.S. § 44-
 4   1522.4     (Doc.   61   at       12.)   The   Arizona   Consumer   Fraud    Act   prohibits
 5   “misrepresentation . . . of any material fact with intent that others rely on such
 6   [misrepresentation] . . . in connection with the sale or advertisement of any merchandise
 7   whether or not any person has in fact been misled, deceived or damaged thereby.”
 8   A.R.S. § 44-1522(A). Merchandize includes “any objects, wares, goods, commodities,
 9   intangibles, real estate or services.” A.R.S. § 44-1521(5). In his September 3, 2018 email
10   to Brown, Murar discussed many business practices that, according to him, violated the
11   company’s “compliance rules.” (Doc. 61‒6 at 2‒5.) He also stated that he believed these
12   actions were “ethically and morally wrong.” (Id. at 4.) The AEPA prohibits retaliation for
13   disclosing violations of Arizona law not an employer’s internal policies or actions that are
14   simply unethical or immoral. A.R.S. § 23-1501(A)(3)(c)(ii). Thus, Murar did not engage
15   in protected activity regarding these portions of his email.
16            But at least in one part of his September 3, 2018 email, Murar mentioned that an
17   employee had made “fake” and “fraudulent” repair orders. (Doc. 61‒6 at 3.) According to
18   Murar, customers would pay for repairs but they would not be performed. (Id.) Defendants
19   argue they already knew of the allegedly fake repair orders and, therefore, that Murar’s
20   email cannot be considered a disclosure. (Doc. 58 at 5‒6; 14‒15.) The fact that some of
21   Defendant’s employees already knew of the fake repair orders does not negate the fact that
22   Murar reported these issues to Brown. Accordingly, viewing these facts in the light most
23   favorable to Murar, a reasonably jury could find that he engaged in protected activity by
24   reporting the alleged fake repair orders.
25
26   4
      Murar’s response mistakenly cites to A.R.S. § 45-1521 et seq. Title 45 of the Arizona
     Revised Statutes relates to waters and § 1521 has been renumbered to A.R.S. § 48-2922,
27   which relates to irrigation and water conservation districts. Additionally, Murar cited
     A.R.S. 44-1521 et seq. in his Complaint. (Doc. 1‒2 at 11.) This Article is titled “Consumer
28   Fraud” and A.R.S. § 44-1522 sets forth unlawful practices. The Court will, therefore,
     consider A.R.S. § 44-1522.

                                                   - 12 -
     Case 2:19-cv-05793-MTL Document 66 Filed 09/01/21 Page 13 of 19



 1                            iv.        Criminal Fraud
 2          Murar contends he disclosed instances of criminal fraud that violate A.R.S. § 13-
 3   2310. (Doc. 61 at 12.) It is illegal for “[a]ny person who, pursuant to a scheme or artifice
 4   to defraud, knowingly obtains any benefit by means of false or fraudulent pretenses,
 5   representations, promises or material omissions.” A.R.S. § 13-2310(A). This statute is
 6   interpreted broadly to include dishonesty in the general and business life of members of
 7   society. State v. Griffin, 250 Ariz. 651 (App. 2021). Scheme or artifice to defraud is some
 8   plan, device, or trick to perpetuate fraud. State v. Henry, 205 Ariz. 229, 232 (App. 2003),
 9   as corrected (June 11, 2003). A benefit is “anything of value or advantage, present or
10   prospective.” A.R.S. § 13-105(3).
11          Murar argues he disclosed criminal fraud when he informed Brown that a customer
12   had complained that an employee forged her signature on a finance agreement. (Doc. 61 at
13   12.) According to the customer, the employee falsified her signature on a contract to change
14   the name of the bank financing her loan. (Doc. 61‒6 at 19.) Murar does not, however, allege
15   or offer any evidence that he believed this action benefited the employee or Defendants.
16   Thus, Murar has failed to create a genuine issue of material fact as to whether he had a
17   reasonable belief that Defendants violated A.R.S. § 13-2310 when he reported that the
18   employee falsified a customers’ signature.
19          But Murar also informed Brown that an employee had made “fake” and “fraudulent”
20   repair orders, whereby customers would pay for repairs that were not performed. (Id. at 3.)
21   These allegations include some evidence of misrepresentation and benefit. Accordingly, a
22   reasonable jury could find Murar engaged in protected activity by reporting the alleged
23   fake repair orders.
24                             v.        Conclusion – Protected Activity
25          Murar has offered evidence that he had information or a reasonable belief that
26   Defendants waived sales taxes using a falsified bill of lading in violation of A.R.S. §§ 42-
27   1125, 42-1127, forged a customer’s signature in violation of A.R.S. § 13-2002, and made
28   false repair orders in violation of A.R.S. §§ 13-2002, 13-2310, and 45-1251. Murar also


                                                  - 13 -
     Case 2:19-cv-05793-MTL Document 66 Filed 09/01/21 Page 14 of 19



 1   offered evidence that he disclosed these alleged violations to Brown, the Arizona market
 2   president of AWR. The Court, therefore, finds that Murar offered enough evidence from
 3   which a reasonably jury could find he engaged in protected activity.
 4                        b.     Termination
 5          “Termination of the employment relationship is required for a wrongful termination
 6   claim under the AEPA.” McNicol v. DMB Sports Clubs LP, No. CV-19-00750-PHX-MTL,
 7   2020 WL 1323143, at *6 (D. Ariz. Mar. 20, 2020). The parties do not dispute that Murar
 8   was terminated on October 25, 2018. (Doc. 58‒4 at 36.) Accordingly, Murar has met the
 9   second prong of the prima facie test.
10                        c.     Causal Link
11          Under the AEPA, an employee must show that there is a causal link between the
12   employee’s protected activity and the termination. Whitmire, 359 F. Supp. 3d at 796. To
13   establish a causal link, the employee must show that the employer’s retaliatory motive
14   played a part in the employment action. Id.; Alcozar-Murphy v. ASARCO Arizona Inc., No.
15   CV-14-2390-TUC-DCB, 2017 WL 748626, at *7 (D. Ariz. Feb. 27, 2017), aff’d sub nom.
16   Alcozar-Murphy v. Asarco LLC, 744 F. App’x 411 (9th Cir. 2018). This further requires a
17   showing that the employer was aware of the protected activity. Whitmire, 359 F. Supp. 3d
18   at 799. A causal link “can be inferred from timing alone where an adverse employment
19   action follows on the heels of protected activity.” Id. (quoting Villiarmo v. Aloha Island
20   Air, Inc., 281 F.3d 1054, 1065 (9th Cir. 2000)).
21          It is undisputed that Defendants were aware of Murar’s reports of alleged violations
22   of law. (Doc. 61 at 12.) On September 3, 2018, Murar sent an email to Brown informing
23   him an employee had created fake and “fraudulent” repair orders. (Doc. 61‒6 at 3.) Murar
24   informed Brown that an employee had allegedly forged a customer’s signature on
25   September 19, 2018. (Id. at 18‒19.) Finally, Murar told Brown that an employee waived a
26   customer’s taxes using a falsified bill of lading on October 24, 2018. (Doc. 58 at 7.) Murar
27   was terminated a day later, on October 25, 2018. (Doc. 58‒4 at 36.) The September 3 and
28   September 19, 2018 emails and the October 24, 2018 discussion between Murar and Brown


                                                - 14 -
     Case 2:19-cv-05793-MTL Document 66 Filed 09/01/21 Page 15 of 19



 1   are sufficiently close in time to Murar’s termination to support an inference of a causal
 2   link.
 3                         d.     Conclusion – Prima Facie Case
 4           Murar has offered enough evidence from which a reasonable jury could find he
 5   engaged in protected activity, that he was terminated, and that a causal link exists between
 6   his protected activity and termination. Accordingly, Murar has satisfied his initial summary
 7   judgment burden of establishing a prima facie case of retaliation under the AEPA.
 8                  2.     Legitimate, Nonretaliatory Reason for Termination
 9           If an employee establishes a prima facie case of retaliation, the burden shifts to the
10   employer to offer a legitimate, nonretaliatory reason for the termination. Whitmire, 359 F.
11   Supp. 3d at 799; Baron, 2020 WL 5638539, at *2. “The employer need not persuade the
12   court that it was actually motivated by the proffered reasons: ‘it is sufficient if the
13   defendant’s evidence raises a genuine issue of fact as to whether it discriminated against
14   the plaintiff.’” See Yartzoff v. Thomas, 809 F.2d 1371, 1376 (9th Cir. 1987).
15           Defendants contend they terminated Murar for his poor performance. (Docs. 58 at
16   12; 62 at 4.) There is no dispute that Murar’s and the dealership’s performance were doing
17   well from February to June 2018. (Docs. 58 at 12; 58‒2 at 118‒121.) But the dealership’s
18   performance started to decline in June 2018. (Docs. 61 at 14; 62 at 5; 58‒2 at 119‒121.)
19   Brown and Murar discussed the dealership’s declining performance that same month. (Doc.
20   58‒2 at 215‒16.) On September 27, 2018, Brown and the Regional Vice President of
21   Human Resources met with Murar to discuss the dealership’s performance issues. (Id. at
22   121.) Brown sent Murar an email the following day explaining that they needed to take
23   immediate steps to improve AFS’s performance. (Doc. 58‒4 at 22.) Brown further
24   explained that the fourth quarter was critical for Murar to remain at the dealership. (Id.)
25   Brown specifically set forth 12 targets and explained that Murar needed to meet a majority
26   of them on a monthly basis to retain his position. (Id.) Defendants contend the dealership’s
27   performance was doing worse on 7 of the 12 targets and that it ultimately failed to meet 11
28   of the targets for October 2018. (Doc. 58 at 13.) Murar was terminated on October 25,


                                                 - 15 -
     Case 2:19-cv-05793-MTL Document 66 Filed 09/01/21 Page 16 of 19



 1   2018. (Doc. 58‒4 at 36.) The corrective action record explained that Murar had been
 2   counseled regarding the dealership’s performance and that the dealership was not achieving
 3   a majority of the targets and lacked significant improvement. (Id.) Accordingly,
 4   Defendants have offered enough evidence to meet their burden of articulating a
 5   nonretaliatory reason for terminating Murar.5
 6                 3.     Pretext
 7          If the employer articulates a nonretaliatory reason for the termination, the employee
 8   has the burden of showing the employer’s proffered reasons are a mere pretext for
 9   retaliation. Whitmire, 359 F. Supp. 3d at 799. In other words, the plaintiff must create a
10   genuine issue of material fact as to pretext to avoid summary judgment. Wallis v. J.R.
11   Simplot Co., 26 F.3d 885, 890 (9th Cir. 1994), as amended on denial of reh’g (July 14,
12   1994). The employee can do so by showing: (1) the employer’s proffered reasons are
13   unworthy of credence; or (2) retaliation was more likely the employer’s motivation.
14   Vasquez v. Cnty. of Los Angeles, 349 F.3d 634, 641 (9th Cir. 2003), as amended (Jan. 2,
15   2004). Although relevant, the minimal circumstantial evidence necessary to make out a
16   prima facie case will not suffice to show pretext. Wallis, 26 F.3d at 892. Instead, the
17
     5
       Defendants rely on Gerberry v. Maricopa Cty., 172 F. App’x 781 (9th Cir. 2006) for the
18   proposition that the “mixed-motive” test applies to retaliation claims under the AEPA.
     (Docs. 58 at 11‒12; 62 at 3‒4.) Under this test, if the plaintiff shows his or her protected
19   conduct was a motivating factor for the employment decision, the employer can,
     nevertheless, avoid liability if it can “show by a preponderance of the evidence that it would
20   have reached the same decision . . . even in the absence of the protected conduct.” Mt.
     Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977). The Court first
21   notes that Gerberry is an unpublished disposition, which is not precedential and cannot be
     cited to this Court in accordance with Ninth Circuit Rules. See U.S. Ct. of App. 9th Cir. R.
22   36-3(c) (“Unpublished dispositions and orders of this Court issued before January 1, 2007
     may not be cited to the courts of this circuit.”). Furthermore, the cases Gerberry cites in
23   support of this conclusion do not clearly hold that Arizona has adopted the mixed-motive
     test for retaliation claims under the AEPA. See Thompson v. Better-Bilt Aluminum Prod.
24   Co., 187 Ariz. 121 (App. 1996), as corrected (Apr. 8, 1996) (decided before the AEPA
     went into effect); Chaboya v. Am. Nat. Red Cross, 72 F. Supp. 2d 1081, 1092 (D. Ariz.
25   1999) (holding the AEPA did not apply because it went to effect after plaintiff had filed
     the suit). Although the McDonnell Douglas and mixed-motive frameworks can coexist
26   without conflict, Costa v. Desert Palace, Inc., 299 F.3d 838, 854 (9th Cir. 2002), aff’d, 539
     U.S. 90 (2003), the Court is not aware of any Arizona case applying the mixed-motive test
27   to retaliation claims under the AEPA. The Court will, therefore, proceed under the
     McDonnell Douglas burden-shifting framework which requires the employee to show the
28   employer’s nonretaliatory reasons for termination are pretext. Baron, 2020 WL 5638539,
     at *2.

                                                 - 16 -
     Case 2:19-cv-05793-MTL Document 66 Filed 09/01/21 Page 17 of 19



 1   plaintiff must produce specific and substantial evidence of pretext. Id. at 890.
 2          Murar first argues Defendant’s reason is pretextual because they did not provide
 3   him with an improvement plan in July or August when the dealership’s performance began
 4   to decline and only did so after he raised his concerns of illegal activities. (Doc. 61 ta 14.)
 5   But Murar admitted that he and Brown discussed the dealership’s declining performance
 6   as early as June 2018. (Doc. 58‒2 at 215‒16.) Murar also admitted that, after such
 7   discussion, AFS continued to underperform in the third quarter of 2018. (Doc. 61 at 6.)
 8          Murar also argues that the timing between his reports and his termination is evidence
 9   of pretext. (Id. ta 14.) Temporal proximity, alone, is not sufficient to show pretext where
10   “the evidence shows there was a legitimate reason for the adverse employment action.”
11   Smith v. WM Corp. Servs. Inc., No. CV-19-01579-PHX-SPL, 2021 WL 2352425, at *7 (D.
12   Ariz. June 9, 2021) (citing Curley v. City of N. Las Vegas, 772 F.3d 629, 634 (9th Cir.
13   2014)).6 In such cases, the employee must offer evidence beyond temporal proximity that
14   refutes the employer’s proffered legitimate reasons for termination. See Hashimoto v.
15   Dalton, 118 F.3d 671, 680 (9th Cir. 1997) (“Although the timing of these events suffices
16   to establish a minimal prima facie case of retaliation, it does nothing to refute the
17   [employer’s] proffered legitimate reasons for disciplining [the employee].”); see also Glass
18   v. Asic N., Inc., 848 F. App’x 255, 258 (9th Cir. 2021) (holding temporal proximity, alone,
19   did not establish pretext because it did not directly rebut the employer’s non-discriminatory
20   reason for termination). Here, it is undisputed that dealership’s performance started to
21   decline sometime in June 2018. (Docs. 61 at 14; 62 at 5; 58‒2 at 119‒121.) AFS continued
22   to underperform in the third quarter of 2018. (Doc. 61 at 6.) The dealership’s performance
23   was doing worse on 7 of the targets and it ultimately failed to meet 11 of 12 the targets for
24   October 2018. (Doc. 58 at 13.) Because there is evidence of a legitimate nonretaliatory
25   reason for the termination, Murar cannot rely on temporal proximity, alone, to show
26   6
       See also Schuler v. Banner Health, No. CV-15-01565-PHX-ROS, 2018 WL 3620000, at
     *9 (D. Ariz. July 30, 2018), aff’d, 778 F. App’x 473 (9th Cir. 2019) (holding that although
27   temporal proximity may have been enough to satisfy the employee’s prima facie case of
     retaliation, it was not enough to show the employer’s reason for termination – poor job
28   performance – was pretextual, where such reason was undisputed and supported by the
     evidence).

                                                 - 17 -
     Case 2:19-cv-05793-MTL Document 66 Filed 09/01/21 Page 18 of 19



 1   Defendant’s reason of terminating Murar was pretextual.
 2          Finally, Murar argues that the September 28, 2018 email Brown sent him states that
 3   the fourth quarter is critical and that he was terminated before the end of the quarter. (Doc.
 4   61 ta 14.) The same email also expressly stated that Murar needed to meet a majority of
 5   the targets on a monthly basis to retain his position. (Id.) Murar, nevertheless, argues he
 6   was terminated even before the end of October. (Id. at 14‒15.) He specifically contends
 7   that if Defendants truly wanted to evaluate him on a monthly basis, then it was reasonable
 8   to expect them to at least wait until the month was over before terminating him. (Id. at 15.)
 9   It is undisputed, however, that the dealership’s performance was regressing on seven of the
10   targets and that it ultimately failed to meet 11 of the 12 targets for October 2018. (Doc. 58
11   at 13.) Murar also admitted that he does not know if he met or was on track to meet any of
12   the October targets. (Id. at 121.) Thus, Murar has not produced specific and substantial
13   evidence that Defendant’s proffered reason for his termination – the dealership’s poor
14   performance – was pretextual. Because Murar has not created a genuine issue of material
15   fact as to pretext, Defendants are entitled to judgment as a matter of law on his claim for
16   retaliation under the AEPA.
17          C.     Piercing the Corporate Veil
18          Murar sued both AutoNation and AFS alleging that they act and operate as a single
19   entity.7 (Doc. 1‒2 at 3.) A parent corporation is generally not liable for the actions of its
20   subsidiary. Keg Rests. Arizona, Inc. v. Jones, 240 Ariz. 64, 71 (App. 2016). But under the
21   “alter ego” theory a parent corporation may be held liable for the acts of its subsidiary if
22   the plaintiff can show “(1) unity of control and (2) that observance of the corporate form
23   would sanction a fraud or promote injustice.” Gatecliff v. Great Republic Life Ins. Co., 170
24   Ariz. 34, 37 (1991); see also Keg Rests., 240 Ariz. at 73. The Arizona Supreme Court has
25   7
      AutoNation initially argued it is not an integrated enterprise with AFS. (Doc. 58 at 7.)
     The Ninth Circuit applies the “integrated enterprise” test to determine whether two or more
26   entities jointly have the number of employees required to satisfy the statutory definition of
     an employer under Title VII of the Civil Rights Act of 1964 (“Title VII”). Anderson v. Pac.
27   Mar. Ass’n, 336 F.3d 924, 928 (9th Cir. 2003). Murar did not bring a claim under Title VII.
     Furthermore, unlike Title VII, the AEPA applies to all employers, regardless of number of
28   employees. Taylor v. Graham Cnty. Chamber of Com., 201 Ariz. 184, 187 (App. 2001).
     Thus, the “integrated enterprise” test is inapplicable to this case.

                                                 - 18 -
     Case 2:19-cv-05793-MTL Document 66 Filed 09/01/21 Page 19 of 19



 1   recently clarified that the alter ego theory “is not itself a cause of action but is raised in the
 2   context of another cause of action such as ones based on contract or tort.” Specialty
 3   Companies Grp., LLC v. Meritage Homes of Arizona, Inc., No. CV-20-0086-PR, 2021 WL
 4   3416979, at *2 (Ariz. Aug. 5, 2021). Thus, because the Court grants summary judgment in
 5   favor of Defendants on all of Murar’s claims, it need not address whether there is an issue
 6   of material fact as to the alter ego theory of liability.
 7   IV.    CONCLUSION
 8          Accordingly,
 9          IT IS ORDERED granting Defendant’s Motion for Summary Judgment (Doc. 58).
10          IT IS FINALLY ORDERED that the Clerk of Court shall enter judgment for
11   Defendants and close this case.
12          Dated this 1st day of September, 2021.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   - 19 -
